Citation Nr: 1017242	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 
percent for service-connected scoliosis, vertebral back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 until July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for scoliosis, vertebral back pain and assigned a 10 percent 
evaluation effective July 24, 2004.  

In January 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a September 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Board made clear in its January 2009 Remand decision that 
an appropriate VA examination was necessary to decide this 
case.  Specifically, the examination would resolve for the 
record the current symptomatology of the Veteran's lumbar 
back disability.  Also, the examination would show the degree 
of functional impairment, if any, from the disability.


In an April 2010 written brief presentation, the Veteran's 
accredited representative acknowledges that the Veteran was 
scheduled for a VA examination in June 2009, as directed by 
the January 2009 Remand.  However, the Veteran's 
representative asserts the Veteran did not receive notice of 
the examination until July 2009, approximately two weeks 
after the scheduled date.  Thus, the Veteran contends that he 
did not receive adequate notice of the scheduled VA 
examination.  

A review of the claims file reflects that the Veteran was 
provided written notice of examination in regards to his 
lumbar back disability in a letter dated on July 7, 2009.  
However, the notice provided that the examination was 
scheduled for June 24, 2009.  Thus, it appears that the 
notice letter was mailed after the examination was scheduled 
to have taken place, making it impossible for the Veteran to 
appear for the examination.

At this juncture, it should be made clear that the overall 
purpose the Board's prior remands was not only that the 
Veteran be scheduled for an examination, but also that he 
receive adequate prior notice of when the examination was 
scheduled to occur.  Regrettably, the directive for 
additional development has not been fully completed.  
Although the September 2009 Supplemental Statement of the 
Case indicates that the RO/AMC appears to believe it has 
fulfilled the Board's prior directive because a VA 
examination was scheduled for the Veteran, on its face, the 
date on the notice of examination letter suggests that the 
Veteran did not receive prior notice of the examination.  The 
failure of VA to provide a veteran with reasonable advance 
notice of a scheduled examination is a significant due 
process defect that is prejudicial to the claimant.  Thus, 
the Board finds that further clarification is needed to 
discover the true nature of this anomaly in order to 
eliminate any further discrepancies.   

Simply put, based on the date reflected in the notice of 
examination letter, the record does not show that the Veteran 
received adequate prior notice of the scheduled VA 
examination.  On its face, the letter appears to have been 
mailed to the Veteran after the VA examination was to have 
already taken place.  This raises the question of whether the 
date provided in the notice letter accurately reflects the 
actual date that the notice was mailed.  


Thus, the RO/AMC should take the necessary steps to determine 
whether the Veteran received adequate prior notice of the 
date, time, and location of the scheduled VA examination.  
Specifically, the RO/AMC should make a determination as to 
whether the notice of examination letter in this case was 
actually mailed to the Veteran on July 7, 2009.  If it is 
determined that adequate prior notice has not been provided 
in this case, the RO/AMC should then schedule the Veteran for 
an appropriate VA examination and take the necessary steps to 
ensure that he is provided adequate prior notice of the date, 
time, and location of the scheduled examination.  On the 
other hand, if the date the examination notice letter was 
produced and supposedly mailed is not correct on its face, 
and adequate prior notice was provided to the Veteran for the 
previously scheduled examination, then a new examination need 
not be scheduled provided documentation thereof is produced 
and associated with the claims before the matter is returned 
to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to determine whether the Veteran 
received adequate prior notice of the 
scheduled June 2009 VA examination.  It 
should be determined whether the notice of 
examination letter was mailed to the 
Veteran on July 7, 2009, as reflected in 
the record.  Any determinations made in 
this regard should be provided in a 
written formal finding, which provides the 
rationale and factual basis for the 
conclusions reached. 

2.  If based on the above investigation, 
it is determined the date of the 
examination notice letter sent to the 
Veteran was produced and supposedly mailed 
is not correct on its face, and adequate 
prior notice was otherwise provided to the 
Veteran for the previously scheduled 
examination, then a new examination need 
not be scheduled.  In this event, the RO 
shall provide documentation and a written 
explanation detailing that the Veteran had 
already received reasonable advance notice 
of the examination despite the date 
provided on the examination notice letter.  
Such documentation and explanation must be 
associated with the claims file before the 
matter is returned to the Board.  

3.  If it cannot be determined that the 
Veteran received adequate prior notice of 
the previously scheduled VA examination, 
the RO/AMC should schedule the Veteran for 
an appropriate VA examination to determine 
the current extent and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's lumbar back 
disability.  The Veteran shall be provided 
sufficient advance written notice of when 
and where the examination should be held.  
The Veteran's claims file shall be made 
available to and reviewed by the examiner.

The examiner should identify all 
orthopedic and neurologic pathology 
related to the Veteran's service-connected 
lumbar back disability.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigue, and 
incoordination present.

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.

All findings and conclusions shall be 
fully explained.
4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be provided with a 
SSOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


